EXAMINER’S AMENDMENT/COMMENT
AND
STATEMENT OF REASONS FOR ALLOWANCE


EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a communication from applicant-representative Catherine B. Martineau (Reg. No. 31,854) on 5/11/2021.
The application has been amended as follows:
IN THE CLAIMS: 

Amend claims 1, 12, 14, 15, 16, 18 and 20 as follows:
--1.    (Currently Amended) A device (10) for accounting for environmental capacitances caused by an external object when detecting the presence and surface location of an electrically conductive coating on a transparent and/or translucent medium in a single- or multi-pane assembly, comprising:

i)    a first capacitance in the absence of a conductive coating on any of the medium,
ii)    a second capacitance if a conductive coating is present on a far medium surface,
iii)    a third capacitance if a conductive coating is present on a near medium surface, and
iv)    a fourth capacitance if the device is contacting the conductive coating or on the nearest surface of the medium;
b)    sensing electronics (14) configured to be responsive to the first, second, third and/or fourth capacitances at the capacitive sensor (12);
c)    an excitation source (16) configured to generate a train of pulses, voltage or current which is used to determine capacitances at the capacitive sensor (12);
d)    a selective indicator device (18) that is responsive to the capacitive change that affects the capacitive sensing process, the selective indicator (18) being configured to indicate the location of the conductive coating while accounting for environmental capacitances caused between an external object and the conductive coating or the sensing electronics (14);
e)    at least one capacitive sensing plate (20) configured to affect, or be affected by, the pulses, voltage or current from the excitation source (16);
f)    a ground system (22), positioned near the conductive capacitive sensing plate (20); and,
sensing plate (20); whereby the active shield (24) forms an electrical field shape between the capacitive sensing plate (20) and the ground system (22);
whereby [[the]] electric field[[s]] caused by the interaction between the external object and [[the]] a generated electric field from the capacitive plate (20) and the excitation source (16) polarize the medium and the external object that is within the electric field; and,
whereby the electric fields are affected, such that the presence and location of the conductive coating[[s]] [[are]] is determined without excessive influence from the environmental capacitances caused by the external object.--

--12.    (Currently Amended)  The device of claim 1, wherein the device (10) includes additional sensing plates (20) that are isolated from the at least one [[first]] capacitive sensing plate (20),
wherein one or more of the additional capacitive sensing plates (20) reads the effect of the environment and are configured to remove or reduce that affect electrically or by software computation.--

--14.    (Currently Amended)  A method of accounting for environmental capacitances caused by an external object when differentiating surface location of an electrically conductive coating on a transparent and/or translucent medium, comprising:

a ground system positioned near the isolated capacitive sensing plate;
b)    determining capacitances by providing one or more of:
i)    a first capacitances in the absence of a conductive coating on any of the medium,
ii)    a second capacitance if a conductive coating is present on a far medium surface,
iii)    a third capacitance if a conductive coating is present on a near medium surface, and
iv)    a fourth capacitance if the device is contacting the coating or on the nearest surface of the medium; 
wherein indicator electronics are responsive to the first, second, third and/or fourth capacitances;
wherein a selective indicator device responds to the capacitive change that affects the capacitive sensing process and indicates the location of the conductive coating while accounting for environmental capacitances caused between the external object and the conductive coating or sensing electronics;
wherein [[the]] electric field[[s]] caused by the interaction between the external object and [[the]] a generated electric field from the capacitive plate and the excitation source polarize the medium and the external object that is within the electric field; and

is determined without influence from the environmental capacitances caused by the external object;
and,
c)    shielding the capacitances being determined in order to remove or reduce any effect of [[an]] the external object that capacitively couples back and affects the capacitances being determined.--

--15.    (Currently Amended) The method of claim 14, further comprising sourcing or sinking a known current and/or voltage such that an electrical field is formed between [[a]] the capacitive sensing plate and the conductive coating;
wherein the electrical field forms a baseline capacitance value; and
wherein when held or confined by a user, a new baseline capacitance value maybe formed.--

--16.    (Currently Amended) The method of claim 15, wherein as more charges join the capacitive sensing plate and ground system, these charges build up an electric field that oppose any further increase in charge density.--

--18.    (Currently Amended) The    method    of claim    16, wherein, when the capacitive sensing plate and ground system have the same potential difference as a voltage source, the capacitance is defined as the ability of a body to store an electric charge.--
further capacitance; and wherein trigger values are determined that define the location and presence of conductive coatings on the medium.--


EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Allowable Subject Matter

2.	Claims 1 and 5-20 are allowed.

3.	The following is an examiner’s statement of reasons for allowance: 

4.	Applicant’s remarks/amendments filed 4/29/2021, with respect to the rejection of claims 1-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite has been fully considered and finds the claims allowable with the examiner’s amendments dated on 5/11/2021. 

Applicant argues on page 6-7 of the remarks regarding the rejection of claims 1, 5-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, that, “Independent Claim 1 is amended, at point d), to clarify that the selective indicator device (18) “that is device responsive to the capacitive change that affects the capacitive sensing process.” …….
It is respectfully submitted that such selective indicator devices are themselves known to those skilled in the art, and are found in many electronic devices such as cell phones and the like.
It is in the present invention that such selective indicator device is configured in a novel manner “to indicate the location of the conductive coating while accounting for environmental capacitances caused between an external object and the conductive coating or the sensing electronics.
…………………………….
In view of such amendment, and the above explanation, Applicant respectfully submits that these amendments overcome these objections, and Applicant respectfully requests withdrawal of these objections.”

Applicant’s argument regarding the rejection of claims 1, 5-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is persuasive because of the amendment filed on 4/29/2021 also in combination with the examiner’s amendment on 5/11/2021. Therefore, the rejection of claims 1 and 5-20 has been withdrawn. 

Applicant argues on page 8 of the remarks regarding the rejection of claims 1, 5-20 under35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph,  as being indefinite with respect to the term “optionally”, that, “Independent Claim 1 is amended, at point f), to delete such term.
Claims 5-13 depend from amended independent Claim 1, and are thus also particularly point out and distinctly claim the present invention.
Applicant respectfully submits that these amendments overcome these rejections, and Applicant respectfully requests withdrawal of these rejections.”

Applicant’s argument regarding the rejection of claims 1, 5-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is persuasive because of the amendment filed on 4/29/2021 also in combination with the examiner’s amendment on 5/11/2021. Therefore, the rejection of claims 1 and 5-20 has been withdrawn. 

5.	Applicant’s remarks/amendments filed 4/29/2021, with respect to the rejection of claims 14-15, 20 under 35 U.S.C. §103 as being unpatentable over Imbrock (US 8,723,944 B1) in view of Klopfenstein (US 5,132,631 A) and further in view of Raymond (US 4,571,543 A) and claims 16-19 under 35 U.S.C. 103 as being unpatentable over Imbrock ‘944 in view of Klopfenstein ‘631 and Raymond ’543, and further in view of De Wind have been fully considered and finds the claims allowable with the examiner’s amendments dated on 5/11/2021. 

Applicant argues on page 8-9 of the remarks regarding the rejection of claims 14-15, 20 under 35 U.S.C. §103 as being unpatentable over Imbrock et al. (US 8,723,944 B1) in view of Klopfenstein et al. (US 5,132,631 A) in view of Raymond et al. (US 4,571,543 A) and claims 16-19 under 35 U.S.C. 103 as being unpatentable Imbrock et al. ‘944 in view of Klopfenstein et al. ‘631 and Raymond et al. ’543, and further in view of De Wind et, that, “Claim 14 is further amended at point b) therein to recite that:
“the electric fields caused by the interaction between the external object and the generated electric field from the capacitive plate and the excitation source polarize the medium and the external object that is within the electric field; and
the electric fields are affected, such that the presence and location of the conductive coatings are determined without influence from the environmental capacitances caused by the external object.”
None of Imbrock et al., Klopfenstein et al. or Raymond et al. teaches or suggests devices and methods with the above-described features set forth in point b) of amended Claim 14.
Claims 15 and 20 depend from amended independent Claim 14, and are thus also particularly point out and distinctly claim the present invention.
For at least these reasons Applicant respectfully submits that the present invention is patentable over Imbrock et al., Klopfenstein et al. and Raymond et al., and Applicant respectfully requests withdrawal of this rejection.”

Applicant’s argument regarding the rejection of independent claim 14 under 35 U.S.C. 103 as being unpatentable over Imbrock et al. (US 8723944 B1) in view of Klopfenstein et al (US 5132631 A) and further in view of Raymond et al. (US 4571543 A) is persuasive because of the amendment filed on 4/29/2021 also in combination with the examiner’s amendment on 5/11/2021. Therefore, the rejection of claim 14 has been withdrawn. Claim 9 is now allowed. 

Claims 1 and 5-20 are allowed in view of the applicant’s amendment filed 4/29/2021 and also with the Examiner’s amendment dated on 5/11/2021. 
Regarding claim 1, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

d)    a selective indicator device (18) that is responsive to the capacitive change that affects the capacitive sensing process, the selective indicator (18) being configured to indicate the location of the conductive coating while accounting for environmental capacitances caused between an external object and the conductive coating or the sensing electronics (14);…………….
whereby electric field caused by the interaction between the external object and a generated electric field from the capacitive plate and the excitation source polarize the medium and the external object that is within the electric field; and,
whereby the electric fields are affected, such that the presence and location of the conductive coating is determined without excessive influence from the environmental capacitances caused by the external object;

Imbrock (US 8723944 B1) and Klopfenstein (US 5132631 A), and Raymond et al. (US 4571543 A) are regarded as the closest prior art to the invention of claim 1. Imbrock discloses, “an apparatus and a method for detecting the presence and location of a conductive coating on a non-conductive medium surface. In particular, the conductive coatings can be detected on surfaces on non-conductive materials, or mediums (e.g., glass or plastic) (Column1 Line 16-20). FIG. 2, there is schematically illustrated a detection system 10 for detecting the presence and location of one or more coatings on at one or more non-conductive mediums (Column 4 Line 27-30). A method for detecting a conductive coating on a non-conductive medium, where the method includes: i)  Similarly, interdigitated capacitor 85 shall have the same or similar second coating layer followed by a shielding glass plate (Column 14 Line 48-50). Similarly, interdigitated capacitor 85 shall have the same or similar second coating layer followed by a shielding glass plate (Column 14 Line 48-50)”. Raymond fails to teach wherein electric field caused by the interaction between the external object and a generated electric field from the capacitive plate and the excitation source polarize the medium and the external object that is within the electric field; and wherein the electric fields are affected, such that the presence and location of the conductive coating is determined without influence from the environmental capacitances caused by the external object. Therefore, the invention of Imbrock and Klopfenstein and Raymond et al. even if d)    a selective indicator device (18) that is responsive to the capacitive change that affects the capacitive sensing process, the selective indicator (18) being configured to indicate the location of the conductive coating while accounting for environmental capacitances caused between an external object and the conductive coating or the sensing electronics (14);…………….whereby electric fields caused by the interaction between the external object and a generated electric field from the capacitive plate and the excitation source polarize the medium and the external object that is within the electric field; and, whereby the electric fields are affected, such that the presence and location of the conductive coating is determined without excessive influence from the environmental capacitances caused by the external object;” and also in combination with all other elements in claim 1 distinguish the present invention from the prior art reference.
.

Claims 5-13 are allowed by virtue of their dependence from claim 1. 

Regarding claim 14, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

wherein a selective indicator device responds to the capacitive change that affects the capacitive sensing process and indicates the location of the conductive coating while accounting for environmental capacitances caused between the external object and the conductive coating or sensing electronics;
wherein electric field caused by the interaction between the external object and a generated electric field from the capacitive plate and the excitation source polarize the medium and the external object that is within the electric field; and
wherein the electric fields are affected, such that the presence and location of the conductive coating is determined without influence from the environmental capacitances caused by the external object;

Imbrock (US 8723944 B1) and Klopfenstein (US 5132631 A), and Raymond et al. (US 4571543 A) are regarded as the closest prior art to the invention of claim 14. Imbrock discloses, “an apparatus and a method for detecting the presence and location of a conductive coating on a non-conductive medium surface. In particular, the conductive coatings can be detected on surfaces on non-conductive materials, or mediums (e.g., glass or plastic) (Column1 Line 16-20). FIG. 2, there is schematically illustrated a detection system 10 for detecting the presence and location of one or more coatings on at one or more non-conductive mediums (Column 4 Line 27-30). A method for detecting a conductive coating on a non-conductive medium, where the method includes: i) generating a first capacitance for any conductive layer present on a first surface of a first medium; ii) generating a second capacitance for any conductive layer present on a second surface of the first medium; iii) generating a third capacitance for any conductive layer on a third or a fourth surface of a second medium; and iv) generating a fourth capacitance for the absence of any conductive coatings (Column 8 Line 51-60). In certain embodiments, the detection system 40 can further include a temperature sensor 66 that can be operatively connected to the microprocessor 60. The temperature sensor 66 can be monitored to verify the temperature of the detection system 40 and/or ambient environment and adjust the resulting  Raymond fails to teach wherein electric fields caused by the interaction between the external object and a generated electric field from the capacitive plate and the excitation source polarize the medium and the external object that is within the electric field; and wherein the electric fields are affected, such that the presence and location of the conductive coating is determined without influence from the environmental capacitances caused by the external object. Therefore, the invention of Imbrock and Klopfenstein and Raymond et al. even if modified, do not alone or in combination with the other art of record, teach or fairly suggest, “wherein a selective indicator device responds to the capacitive change that affects the capacitive sensing process and indicates the location of the conductive coating while accounting for environmental capacitances caused between the external object and the conductive coating or sensing electronics; wherein electric field caused by the interaction between the external object and a generated electric field from the capacitive plate and the excitation source polarize the medium and the external object that is within the electric field; and wherein the electric fields are affected, such that the presence and location of the conductive coating is determined without influence from the environmental capacitances caused by the external object” and also in combination with all other elements in claim 14 distinguish the present invention from the prior art reference.

Claims 15-20 are allowed by virtue of their dependence from claim 14. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497.  The examiner can normally be reached on 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NASIMA MONSUR/Primary Examiner, Art Unit 2866